PER CURIAM.
Robb M. Harksen appeals the district court’s order dismissing without prejudice some but not all of Harksen’s claims brought pursuant to 42 U.S.C.A. § 1983 (West Supp.2001) for failure to state a claim under 28 U.S.C.A. § 1915A (West Supp.2001). We dismiss the appeal for lack of jurisdiction because the order is not appealable. This court may exercise jurisdiction only over final orders, 28 U.S.C. § 1291 (1994), and certain interlocutory and collateral orders, 28 U.S.C. § 1292 (1994); Fed.R.Civ.P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 69 S.Ct. 1221, 93 L.Ed. 1528 (1949). The order here appealed is neither a final order nor an appealable interlocutory or collateral order.
We dismiss the appeal as interlocutory. We deny Harksen’s motion for a ruling on a motion in the district court. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED.